DETAILED ACTION
This is the second and final office action on the merits in response to the amendment filed on April 19, 2021 for the application originally filed on August 28, 2018. 

Status of the Claims
Claims 1-21 were originally filed in the application on August 28, 2018. Claims 17-21 were cancelled with a Preliminary Amendment filed on August 28, 2018. Claims 1-16 are pending in the application. Of claims 1-16, claims 1-2 and 4-16 have been amended in the amendment filed on April 19, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The following objection to the claims is with regard to the amended claims filed as part of Applicant’s amendment and reply of April 19, 2021.
Amended claim 1 is objected to because “the remittance route” in line 25 of the claim has no antecedent basis in the claim. As first use in the claim, the term should be “a remittance route.”
Amended claim 1 is further objected to because “the foreign exchange administration” in the last line of the claim has no antecedent basis in the claim. As first use in the claim, the term should be “a foreign exchange administration.”

Claim Interpretation
As a follow-up to Applicant’s response regarding the Examiner’s claim interpretation in the non-final Office action, the Examiner notes that recitation of the gerund “allowing” remains in the claims in three instances, which the Examiner points out as a courtesy to Applicant should Applicant wish to amend the gerund to “instructing” as otherwise amended for claims 1-2, 4, 6-12, and 14-16. Specific instances remaining are in claim 4, line 14; claim 14, line 9; and claim 16, line 9.

Claim Rejections - 35 USC § 112
The following claim rejections are with regard to the amended claims filed as part of Applicant’s amendment and reply of April 19, 2021.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding amended claim 1, specifically the added limitations of the final wherein clause of the claim, reciting "the processing performed in parallel" in lines 23-34:  The limitations are not positively recited method steps, and it is unclear what "processing" is being further limited. Claim 1 recites at least the overall "remittance processing method" as well as the "second remittance processing members," both of which use "processing" as an adjective to describe a noun, not as a noun form of the verb "process." Furthermore, these limitations do not clearly recite another step of the claimed method, but merely recite the intended operation of the second remittance processing members. It is thus unclear what processing is being performed in the rest of the claim and how that processing relates to the “processing performed in parallel.” For purposes of additional clarification, the Examiner suggests the following amendment to the amended claim 1 (which additionally includes amendments to address informalities as stated in the “Claim Objections” section of this Office action):

1. (Proposed amendment) A computer-implemented remittance processing method, applied to a remittance processing system which comprises remittance processing members, a blockchain, a memory with computer-readable program code stored thereon, and a processor for remittance processing comprising:
receiving a remittance request instruction sent by a first remittance processing member in the remittance processing members;
parsing the remittance request instruction, and determining from the remittance processing members a plurality of second remittance processing members that are to further process the remittance request instruction;
broadcasting the remittance request instruction to the remittance processing members, instructing the plurality of second remittance processing members to perform additional remittance processing in parallel according to the remittance request instruction; and
receiving remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, instructing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance to a beneficiary according to the remittance processing results, wherein:
the plurality of second remittance processing members comprises: a correspondent bank of a remitting bank, a multi-currency clearing system, a correspondent bank of the beneficiary bank, and the beneficiary bank, 
the additional remittance processing performed in parallel via the blockchain by the correspondent bank of the remitting bank comprises: anti money laundering, reviewing positions, supplementing [[the]] a remittance route, and clearing processing,
additional remittance processing performed in parallel via the blockchain by the multi-currency clearing system comprises: anti money laundering, reviewing positions, and clearing processing, 
the additional remittance processing performed in parallel via the blockchain by the correspondent bank of the beneficiary bank comprises: anti money laundering, reviewing positions, and clearing processing, and
the additional remittance processing performed in parallel via the blockchain by the beneficiary bank includes: anti money laundering, checking information of the beneficiary, reviewing by [[the]] a foreign exchange administration, and transferring the remittance to the beneficiary. 

Claims 2 and 3 are additionally rejected under 35 U.S.C. § 112(b) due to their dependencies from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method 
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 
If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra‐solution activity should be reevaluated in Step 2B to determine if the element(s) are well‐understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5 

Step 1:  In the present application, claims 1-3 and claims 4-11 are directed to a process (i.e., a method); and claims 12-16 are directed to a machine (i.e., a system), all statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding claims 4 and 12:  The limitations of independent claim 4, which is representative of independent claim 12, have been reformatted with further indentations and denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 4 are identified in bold below:
[A] A remittance processing method, applied to a remittance processing system which comprises remittance processing members and a blockchain, the remittance processing method comprising:
 sending, by a first remittance processing member in the remittance processing members, a remittance request instruction to the blockchain;
[C] parsing, by the blockchain, the remittance request instruction, and 
[D] determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction;
[E] broadcasting, by the blockchain, the remittance request instruction to the remittance processing members, 
[F] instructing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction;
[G] receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and 
[H] broadcasting the remittance processing results to the remittance processing members, 
[I] allowing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance to a beneficiary according to the remittance processing results.

Limitations [B] through [I], under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity, a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite a system for processing a remittance from a remitter to a beneficiary (a person-to-person payment). The bolded portions in the limitations [B] through [I] above recite a plan or scheme for [B] sending a remittance request instruction (e.g., instructing a third party holding money for a remitter to transfer that 
The claim recites commercial or legal interaction, including satisfying rules, policies, and/or agreements of a financial transaction between people. Further, the driver of the process, the “remittance request instruction,” merely includes simple remittance information that can be shared between people, such as “the name of remitter, the name and bank account and account opening bank of the beneficiary, the remittance currency and amount, etc., so as to trigger the remittance instruction and submit it to the corresponding remitting bank for processing.” App. Spec. at [056], page 17, lines 25-28. Therefore, the claim falls under certain 
Further, no specific structural elements are recited in the method steps of claim 4, and there are no additional claim elements that differentiate the limitations from processes having common aspects of organizing human activity. The description of the embodiments applying to FIG. 2 in Applicant’s Specification (for example, at [043]-[044]) include traditional actors representing the remittance processing members (whether the first remittance processing member or a plurality of second remittance processing members), such as a remitting bank, a beneficiary bank, a correspondent bank of the remitting bank, a correspondent bank of the beneficiary bank, and one or more clearing institutions, which are traditionally made up of people. The description of these embodiments would not differ in function or result regardless of the blockchain recited in limitations [A]-[C], [E], and [G]. In other words, the blockchain is not itself acting upon any of the data that the actors of the embodiments purport to be processing. The blockchain, in essence, serves as a database for storing information and as a network for the actors to communicate that information. The database could be paper files and the communication could be by fax or phone, for example.
Claim 12 recites substantially similar elements as claim 4 and therefore also recites the same abstract idea detailed above. Claim 12 additionally recites a “remittance processing program” in “a remittance processing system,” but no further structural elements are recited. The program could be a written policy or plan for addressing transaction requests.
Therefore, limitations [A] through [I] recite at least one abstract idea consistent with the 2019 PEG, and the analysis proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. It will be shown that the judicial exception is not integrated into a practical application. 
Regarding claims 4 and 12:  In particular, claim 4 recites the additional elements in bold in limitations [A]-[I] below:
[A] A remittance processing method, applied to a remittance processing system which comprises remittance processing members and a blockchain, the remittance processing method comprising:
[B] sending, by a first remittance processing member in the remittance processing members, a remittance request instruction to the blockchain;
[C] parsing, by the blockchain, the remittance request instruction, and 
[D] determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction;
[E] broadcasting, by the blockchain, the remittance request instruction to the remittance processing members, 
[F] instructing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction;
[G] receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and 
 to the remittance processing members, 
[I] allowing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance to a beneficiary according to the remittance processing results.

The additional element of the blockchain in limitations [A]-[C], [E], and [G] is merely applying the abstract idea of storing transaction information defining the remittance and remittance instructions in a technological environment that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional element of a blockchain. As previously stated, the blockchain serves as a database for storing information, but a blockchain would not be required to provide the abstract functions of the claims. Further, no particular features of a blockchain are being applied to the abstract idea in the claims to integrate the abstract idea into a practical application. 
Although the blockchain may allow parallel processing by the remittance processing members, this processing is recited at a high level of generality such that members of a remittance processing network could implement specific portions of a processing scheme or plan at the same time with or without a blockchain, using, for example, human effort to process transactions. The blockchain is merely providing a generic technological environment for this parallel processing. The “decentralized consensus mechanism” disclosed in Applicant’s Specification at [058], page 18, line 27, is not further defined as to how it might improve 
Further, outside of this technological environment, the transaction information for a remittance could be physical or otherwise capable of being generated, stored, and/or communicated by a human. The remittance processing members in [A]-[B], [D]-[E], and [H], which include a first remittance processing member in [B] and a plurality of second remittance processing members in [D], [F]-[G], and [I], are merely banks or other financial institutions, which can include humans performing the same functions as in the claim limitations. See App. Spec. at [043]-[044]. Even though some sort of communications or computer technology may be used to communicate the remittance information, that technological environment is recited at a high level of generality. 
For example, Applicant’s Specification, at [029]-[042], discloses generic computer hardware, as a terminal shown in a generic hardware operating environment in FIG. 1, performing the method steps with no specificity linked to the technology of the hardware or software. “The terminal may be a personal computer (PC), or may also be a mobile terminal device with display functionality, such as a smart phone, a tablet computer, or a portable computer.” App. Spec. at [030], page 9, lines 21-23. Further, “the terminal may include more or fewer components than illustrated, or some components may be combined, or different component arrangements may be implemented.” App. Spec. at [033], page 10, lines 21-23. 
Regarding the remittance processing program recited in claim 12:  Although the claims do not recite the computer storage medium disclosed in Applicant’s Specification at [034], the remittance processing program, a disclosed part of the computer storage medium at [034], 
No additional hardware or software elements are recited in addition to the generally recited blockchain, which is itself only generally disclosed in Applicant’s Specification at [069], page 21, lines 16-19, as a “new mode of application of computer technologies such as distributed data storage, point-to-point transmission, consensus mechanism, encryption algorithm, and the like. It has the characteristics including decentralization, openness, autonomy, and anonymity.” The mere nominal recitation of generic computer elements performing generic computer functions of “sending,” “parsing,” “determining,” “broadcasting,” and “receiving,” alone, does not differentiate the claim limitations from generic methods of organizing human activity. 
The additional claim elements, when viewed individually or as an ordered combination, recite the abstract idea with mere instructions to implement it in a particular technological environment (here, a blockchain) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 4 (and claim 12) does not go beyond generally linking the abstract idea to a technological environment. 

The judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking an 

Accordingly, alone and in combination, the additional elements of claim 4 (and claim 12) do not integrate the abstract idea into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high-level recitations of computer functionality. Therefore, claim 4 is directed to an abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Step 2B of the § 101 analysis determines whether the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 4 (and claim 12) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to step 2A, using additional elements to perform the generic computer functions noted above amounts to no more than mere instructions to apply the abstract idea using a generic computer component and thus, cannot provide an inventive concept. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to apply it on a 

Dependent claim 5 (as well as claim 13) recites:
“wherein the5 Docket No. C6143-018remittance request instruction comprises a remittance digital contract, and the step of parsing, by the blockchain, the remittance request instruction, and determining from the remittance processing members the plurality of second remittance processing members that are to process the remittance request instruction, comprises: parsing, by the blockchain, the remittance request instruction to obtain the remittance digital contract; and determining, by the blockchain, from the remittance processing members the plurality of second remittance processing members that are to process the remittance request instruction, based on the remittance digital contract.” 
The italicized part of the claim above repeats the corresponding limitation from claim 4 and requires no additional analysis. The narrowing portions of the claim for further defining “parsing” and “determining” recite the same abstract ideas of claim 4, and the claim recites no further specificity regarding the blockchain. The claim merely adds an additional element of “a remittance digital contract” (underlined above), which is parsed from the remittance request instruction and used as a basis for the determination of the plurality of second remittance processing members that are to process the remittance request instruction.
Parsing of a remittance contract from the remittance request instruction does nothing further to integrate the abstract idea into a practical application. The activity of parsing (or reading, evaluating, and categorizing) can be performed as a process of organizing human 
Claim 5 (as well as claim 13) does not recite any additional elements or concepts necessary to carry out a remittance or to integrate the abstract idea into a practical application. The remittance digital contract is derived from the remittance request instruction, which as previously noted for Step 2A.1, is a mere group of transaction information (including name of remitter, bank account number, name of account opening bank of the beneficiary, currency type, and amount) (see App. Spec. at [056], page 17, lines 25-28). The remittance contract may additionally define a remittance route or other additional information (see App. Spec. at [056], page 18, lines 2-7) not beyond the ability of humans to process in organizing a financial transaction. The elements, however, merely use a generic computer as a tool to perform the abstract idea and to apply the judicial exception to a particular technological environment.

Dependent claim 6 (as well as claim 14) recites: 
(first limitation) “wherein the remittance digital contract comprises at least a bank account number of a remitter, a name of the beneficiary, a bank account number of the beneficiary, a remittance route, and a remittance amount, and 
(second limitation) the remittance processing method further comprises, subsequent to the step of parsing, by the blockchain, the remittance request instruction to obtain the remittance digital contract: checking, by the blockchain, whether the remittance route filled in the remittance digital contract is straight-through, based on a preset remittance route parameter; and 
(third limitation) modifying, by the blockchain, the remittance route according to the preset remittance route parameter when the remittance route is not straight-through, to until the remittance route is straight-through, 
(fourth limitation) sending, by the blockchain, a check result to the first remittance processing member, 
(fifth limitation) instructing the first remittance processing member to freeze in an account of the remitter a first amount corresponding to the remittance amount according to the check result.” 
The italicized part of the claim above (the first limitation) has been analyzed under claim 5 above and requires no additional analysis.

The second limitation of this claim requires the blockchain to somehow check whether the remittance route specified in the remittance digital contract is “straight-through, based on 
This second limitation of the claim, on its face, and with little support in the specification of anything other than the abstract idea of sending money from a remitter to a beneficiary, does nothing additional to integrate the abstract idea into a practical application. The third limitation of modifying the route until the route is straight-through, and the fourth limitation of sending a check result to the first remittance processing member, are no less abstract. The elements of these limitations merely use a generic computer as a tool to perform the abstract idea and to apply the judicial exception to the technological environment of a generic blockchain. Without a computer or blockchain, a human can perform such a check of a preset route, modify the route as required by a remitter requesting a certain route for remittance, and send the check results to the remitter or the remitter’s agent (e.g., the first remittance processing member). Additionally, according to the fifth limitation, a remitter’s agent could hold the remittance amount from being sent to the beneficiary until the route is what the remitter has requested in the remittance request instruction, or specifically, the remittance contract. Again, the digital aspect of the remittance contract is merely a characteristic part of the generic technological environment in which the abstract idea is implemented.

Dependent claim 7 (as well as claim 15) recites:
“wherein the step of receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, instructing the beneficiary bank to transfer the remittance to the beneficiary according to the remittance processing results, comprises: receiving, by the blockchain, the remittance processing results sent by the second remittance processing members; and broadcasting, by the blockchain, the remittance processing results to the remittance6 Docket No. C6143-018 processing members, 
(first limitation) instructing the remittance processing members to check the remittance processing results, and 
(second limitation) the beneficiary bank to deposit a second amount corresponding to the remittance amount into a bank account of the beneficiary according to the remittance processing results when the checking is passed.”

The italicized part of the claim contains repeated claim limitations from claim 4 and will not be analyzed further here. The first limitation, “instructing the remittance processing members to check the remittance processing results,” is an abstract idea of telling the remittance processing members to evaluate the remittance processing results. The second limitation, (instructing) the “beneficiary bank to deposit a second amount corresponding to the remittance amount into a bank account of the beneficiary according to the remittance processing results when the checking is passed,” includes an additional aspect of waiting until a 

Dependent claims 8-11, and 16 recite: 
(first limitation) “wherein the remittance processing members access the blockchain via respective front-end systems, 
and the step of sending, by the first remittance processing member in the remittance processing members, the remittance request instruction to the blockchain, comprises: 
(second limitation) sending, by the first remittance processing member in the remittance processing members, the remittance request instruction to the blockchain via a first front-end system; 
and the step of broadcasting, by the blockchain, the remittance request instruction to the remittance processing members, instructing the plurality of second remittance processing members to perform the processing in parallel according to the remittance request instruction, comprises: 
(third limitation) broadcasting, by the blockchain, the remittance request instruction to the respective front-end systems of the remittance processing members, 
(fourth limitation) instructing the plurality of second remittance processing members to perform the processing in parallel through a plurality of corresponding second front-end systems according to the remittance request instruction; 
and the step of receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, instructing the beneficiary bank in the plurality of second remittance processing members to transfer the remittance to the beneficiary according to the remittance processing results, comprises: 
(fifth limitation) receiving, by the blockchain, the remittance processing results sent by the plurality of corresponding second front-end systems, and
(sixth limitation) broadcasting the remittance processing results to the respective front-end systems of the remittance processing members, 
(seventh limitation) instructing the beneficiary bank in the plurality of second remittance processing members to transfer the remittance to the beneficiary according to the remittance processing results.”

The italicized parts of the claim contain repeated claim limitations from claim 4 (or claim 12) and will not be analyzed further here.
The first through sixth limitations recite additional elements of the remittance processing system, “respective front-end systems,” “a first front-end system,” and “a plurality of corresponding front-end systems” of the remittance processing members, as elements used simply for accessing the blockchain. Applicant’s Specification at [045] generally describes a front-end system as “an intermediate service exchange platform that can perform message conversion, and transfer-in and transfer-out of communication messages through the routing function…” App. Spec. at [045], page 15, lines 20-23. Further, “to take into account the security sic) its respective front-end system as a blockchain node to access the blockchain, or connects its front-end system to the blockchain node so as to access the blockchain.” App. Spec. at [045], page 15, lines 24-29.
Adding additional elements in the system simply for accessing the blockchain does not add anything to the claim to make the claim less abstract or to integrate the abstract idea into a practical application. Although the front-end systems provide an added benefit of serving the specific security needs of each remittance processing member, the front-end systems provide only additional generic structure to the claims. The performance of the claim limitations would not be different in light of the front-end systems, and the front-end systems do not specifically act upon any other claim element in the claim. A different arrangement of components in a claim, or the addition of an intermediate component that has potential capability not recited in the claim or not linked to claim limitations, does not make an abstract claim any less abstract if the components do not add practical application to the claim. Although added security is recited in the specification, the claims do not link this added security (or any other aspect of the front-end systems) to the steps of the claim. The Applicant’s Specification admits in paragraph [045]: “In order to ensure system security, a banking system may generally include a core system and a front-end system.”
Claims 8-11 and 16 are of the same scope with different dependencies. For each dependency, the claims do not add any non-general structure or non-abstract function to the claims from which they depend by merely adding a front-end system for each remittance processing member to connect to the blockchain. In each case, the seventh limitation, that is, 

In summary, dependent claims 5-11 and 13-16 merely recite information that is used to carry out the abstract idea identified in the independent claims 4 and 12, respectively. Therefore, they only serve to limit the abstract idea of the independent claims. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These limitations are consistent with the types of ideas found to be methods of organizing human activity.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of sending a remittance request instruction (e.g., instructing a third party holding money for a remitter to transfer that money to a beneficiary), parsing the remittance request instruction (e.g., reading, evaluating, and/or categorizing the contents of the instruction), determining which remittance processing member(s) in a network of members is/are to process the instruction, broadcasting the remittance request instruction (e.g., informing other members in the network how the instruction is to be handled), instructing certain remittance processing members to process the remittance request instruction, receiving the remittance processing results of the members’ processing activities, broadcasting the remittance processing results to the other members in the network, and instructing the transfer of money to the beneficiary. Accordingly, claims 5-11 

Regarding claims 1-3, the § 101 analysis would be the same as explained above for claims 4, 7, and 5, respectively, with the following additional notes:

Regarding the following claim 1 amendments in bold, the claim limitations are further labeled with letters for reference:

[A] A computer-implemented remittance processing method, applied to a remittance processing system which comprises remittance processing members, a blockchain, a memory with computer-readable program code stored thereon, and a processor operatively coupled to the memory and the blockchain, wherein the processor is configured to execute the computer-readable program code comprising:
[B] receiving a remittance request instruction sent by a first remittance processing member in the remittance processing members;
[C] parsing the remittance request instruction, and determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction;
[D] broadcasting the remittance request instruction to the remittance processing members, instructing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction; and
wherein:
[F] the plurality of second remittance processing members comprises: a correspondent bank of a remitting bank, a multi-currency clearing system, a correspondent bank of the beneficiary bank, and the beneficiary bank, 
[G] the processing performed in parallel via the blockchain by the correspondent bank of the remitting bank comprises: anti money laundering, reviewing positions, supplementing the remittance route, and clearing processing,
[H] the processing performed in parallel via the blockchain by the multi-currency clearing system comprises: anti money laundering, reviewing positions, clearing processing, 
[I] the processing performed in parallel via the blockchain by the correspondent bank of the beneficiary bank comprises: anti money laundering, reviewing positions, and clearing processing, and
[J] the processing performed in parallel via the blockchain by the beneficiary bank includes: anti money laundering, checking information of the beneficiary, reviewing by the foreign exchange administration, and remittance processing. 

The result of the Step 2A.1 analysis does not change from the result of the analysis provided for claims 4 and 12 in light of these bolded claim amendments. Naming and 
Further, the blockchain has no particular effect on the different types of processing in limitations [G]-[J] or on the data that the entities in limitation [F] process in limitations [G]-[J]. 
Under Step 2A.2, merely naming the particular entities of the plurality of second remittance processing members and further naming the types of processing that these entities do on the side do not integrate the abstract idea into a practical application. Further, the additional element of the blockchain in limitations [A] and [G]-[J] is merely applying the abstract idea of parallel processing transaction information in a technological environment that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional element of a blockchain. No particular features of a blockchain are being applied to the abstract idea in the claims to integrate the abstract idea into a practical application. 
Although the blockchain may allow parallel processing by the remittance processing members, this processing is recited at a high level of generality such that members of a remittance processing network could implement specific portions of a processing scheme or plan at the same time with or without a blockchain, using, for example, human effort to process transactions. The blockchain is merely providing a generic technological environment for this parallel processing. The “decentralized consensus mechanism” disclosed in Applicant’s Specification at [058], page 18, line 27, is not further defined as to how it might improve this “processing in parallel, which shortens the processing time and improves the efficiency.” App. Spec. at [058], page 18, line 30.
Further, outside of a blockchain environment, the transaction processing for a remittance could be physical or otherwise capable of being generated, stored, and/or communicated by humans. Although the remittance processing could be aided by communications or computer technology of banks or other financial institutions, the computer technology is recited at a high level of generality. As previously noted, Applicant’s Specification, at [029]-[042], discloses generic computer hardware, including the processor and memory of limitation [A], which is only generically recited and not specific to the blockchain, processing technology, or specific processing tasks of the claim. 
As was determined for claims 4 and 12, the additional claim elements of claim 1, when viewed individually or as an ordered combination, recite the abstract idea with mere instructions to implement it in a particular technological environment (a blockchain) that includes generic hardware (e.g., processor and memory). See MPEP 2106.05(h). Amended claim 1 thus does not go beyond generally linking the abstract idea to a technological environment. Further, amended claim 1 does not improve the functioning of any computerized device, improve another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer.  
Accordingly, alone and in combination, the additional elements of amended claim 1 do not integrate the abstract idea into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high-level recitations of computer functionality. Therefore, claim 1 is directed to an abstract idea not integrated into a practical application.
Under Step 2B, the § 101 analysis for independent claim 1 would be the same as explained above for claims 4 and 12, and the analysis for dependent claims 2 and 3 would be the same as explained for claims 7 and 15, and 5 and 13, respectively. Dependent claims 2 and 3 merely recite information that is used to carry out the abstract idea identified in the independent claim 1. Therefore, they only serve to limit the abstract idea of the independent claims. Dependent claims 2 and 3 inherit all of the limitations and deficiencies of independent claim 1 without curing them and thus are directed to the same abstract idea identified for claim 1, that is, methods of organizing commercial human activity.
When viewed either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of receiving a remittance request instruction (e.g., instructing a third party holding money for a remitter to transfer that money to a beneficiary), parsing the remittance request instruction (e.g., reading, evaluating, and/or categorizing the contents of the instruction), determining which remittance processing member(s) in a network of members is/are to process the instruction, broadcasting the remittance request instruction (e.g., informing other members in the network how the instruction is to be handled), instructing certain remittance processing members to process the remittance request instruction, receiving the remittance processing results of the members’ processing activities, broadcasting the remittance processing results to the other members in the network, and instructing the transfer of money to the beneficiary. Accordingly, claims 2-3 are patent ineligible and rejected under 35 U.S.C. § 101 for the reasons above and as explained for claim 1.

Claim Rejections - 35 USC § 102
The following reference is cited in this section:
JOHNSRUD, et al. (US 2017/0243177 A1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnsrud, et al. (U.S. Patent Appl. Pub. No. 2017/0243177 A1 A1) (hereinafter “JOHNSRUD”). 

Regarding claims 1-3, claim 1 was amended to add additional limitations that are not in independent claims 4 and 12. Claims 2 and 3 depend from claim 1. Regarding claim 1, JOHNSRUD discloses:
A computer-implemented remittance processing method, applied to a remittance processing system which comprises (JOHNSRUD, [0002]) remittance processing members (JOHNSRUD, FIG. 1, financial institution systems 400, and other financial institution systems 170), a blockchain (JOHNSRUD, FIG. 1, block chain distributed network systems, and FIG. 6B, block chain architecture with distributed ledger 620; see also Johnsrud, [0086], lines 5-13, and FIG. 7, in which a payor system 720 is operatively connected to a payee system 730 for payments, communicating through the block chain to validating nodes 740 for routing , a memory with computer-readable program code stored thereon (JOHNSRUD, [0067], [0073], FIG. 5, memory device 550; [0113], “computer-executable program code portions may also be stored in a computer-readable memory”), and a processor operatively coupled to the memory and the blockchain, wherein the processor is configured to execute the computer-readable program code (JOHNSRUD, [0065], [0073], FIG. 5, processing device 520; [0114], “computer-executable program code … loaded onto a … processing apparatus to cause a series of operational steps to be performed”), comprising:
receiving a remittance request instruction sent by a first remittance processing member in the remittance processing members (JOHNSRUD, [0087], lines 4-6, “receive a transaction record associated with a payment transaction”);
parsing the remittance request instruction, (JOHNSRUD, [0087], lines 6-8, “including transaction data indicating a payor, a payee and /or a transaction amount and/or other information about the transaction”) and determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction (JOHNSRUD, [0087], lines 11-15, “the system determines one or more preferences associated with the payee of the transaction data … For example, authorization routing preferences and/or settlement routing preferences…”);
broadcasting the remittance request instruction to the remittance processing members, instructing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction (JONHSRUD, [0087], lines 16-18, routing ; and
receiving remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members (JOHNSRUD, [0090]-[0091], communicating validation results from validating nodes back to the blockchain, including to the original requestor or all nodes in the blockchain), instructing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance to a beneficiary according to the remittance processing results (JOHNSRUD, [0090]-[00911], communicating validation results … validator may approve the transaction; remittance is made when transaction is approved), wherein:
the plurality of second remittance processing members comprises: a correspondent bank of a remitting bank, a multi-currency clearing system, a correspondent bank of the beneficiary bank, and the beneficiary bank (JOHNSRUD, [0088], one or more network nodes and/or a plurality of network payment rails defined generally in [0049] as “financial institution system(s) 400” and “other financial institution systems 170”; Note:  The specific names/types of the financial institutions lack patentable weight because the named entities are not associated with a positive recitation of a further step of the claimed method; i.e., “processing” is not a step of the method; thus, reciting the entities performing a list of types of processing has no impact on the scope of the claimed method.), 
the processing performed in parallel via the blockchain by the correspondent bank of the remitting bank comprises: anti money laundering, reviewing positions, supplementing the remittance route, and clearing processing (Note:  The specific types of processing by the correspondent bank of the remitting bank lack patentable weight because they are not associated with a positive recitation of a further step of the claimed method; i.e., “processing” is not a step of the method; thus, reciting the type of processing performed has no impact on the scope of the claimed method.), 
the processing performed in parallel via the blockchain by the multi-currency clearing system comprises: anti money laundering, reviewing positions, clearing processing (Note:  The specific types of processing by the multi-currency clearing system lack patentable weight because they are not associated with a positive recitation of a further step of the claimed method; i.e., “processing” is not a step of the method; thus, reciting the type of processing performed has no impact on the scope of the claimed method.), 
the processing performed in parallel via the blockchain by the correspondent bank of the beneficiary bank comprises: anti money laundering, reviewing positions, and clearing processing (Note:  The specific types of processing by the correspondent bank of the beneficiary bank lack patentable weight because they are not associated with a positive recitation of a further step of the claimed method; i.e., “processing” is not a step of the method; thus, reciting the type of processing performed has no impact on the scope of the claimed method.), and
the processing performed in parallel via the blockchain by the beneficiary bank includes: anti money laundering, checking information of the beneficiary, reviewing by the foreign exchange administration, and remittance processing (Note:  The specific . 

Regarding claim 2, JOHNSRUD discloses the limitations of claim 1. JOHNSRUD further discloses:
wherein the step of receiving the remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, instructing the beneficiary bank to transfer the remittance to the beneficiary according to the remittance processing results comprises: 
receiving the remittance processing results sent by the plurality of second remittance processing members; and 
broadcasting the remittance processing results to the remittance processing members,4 Docket No. C6143-018
instructing the remittance processing members to check the remittance processing results, and the beneficiary bank to transfer the remittance to the beneficiary according to the remittance processing results when the checking is passed. 

This claim repeats the receiving and broadcasting steps from claim 1 and adds the limitation that the remittance processing members perform a check of the remittance processing results, which check must be passed (and the transaction approved once all nodes have validated the check), before allowing the remittance from the beneficiary bank to the beneficiary. This check limitation is disclosed also in JOHNSRUD, [0090]-[0091] and further in 

Regarding claim 3, JOHNSRUD discloses the limitations of claim 1. JOHNSRUD further discloses:
wherein the5 Docket No. C6143-018remittance request instruction comprises a remittance digital contract, and the step of parsing the remittance request instruction, and determining from the remittance processing members the plurality of second remittance processing members that are to process the remittance request instruction comprises:
parsing the remittance request instruction, to obtain the remittance digital contract; and 
determining from the remittance processing members the plurality of second remittance processing members that are to process the remittance request instruction, based on the remittance digital contract.

This claim repeats the parsing and determining steps from claim 1 and further limits the parsing of the remittance request instruction to be parsed to obtain a remittance digital contract (i.e., a smart contract). The contents of this smart contract, i.e., logic, rules, parameters, etc., are used in the determining step (i.e., the determining step is “based on” the rules of the smart contract). The remittance digital contract (shown underlined above) is the only different element in the claim. JOHNSRUD discloses a remittance digital contract at [0036], lines 7-10 (“smart identification logic and rules, …, associated logic and rules, …”), and further 

Regarding independent claims 4 and 12, JOHNSRUD discloses (of claim 4):
A remittance processing method (JOHNSRUD, [0002], method for routing of process authorization and settlement), applied to a remittance processing system ([0002]) which comprises remittance processing members (FIG. 1, financial institution systems 400, and other financial institution systems 170) and a blockchain (FIG. 1, block chain distributed network systems, and FIG. 6B, block chain architecture with distributed ledger 620), the remittance processing method comprising:
NOTE:  See also JOHNSRUD, [0086], lines 5-13, and FIG. 7, in which a payor system 720 is operatively connected to a payee system 730 for payments, communicating through the blockchain to validating nodes 740 for routing settlement of transactions.
sending, by a first remittance processing member in the remittance processing members, a remittance request instruction to the blockchain ([0087], lines 4-11, sending a transaction record to a blockchain);
parsing, by the blockchain, the remittance request instruction ([0087], lines 11-13, determining one or more preferences associated with the payee of the transaction data), and
determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction ([0087], lines 14-15, determining authorization routing preferences and settlement routing preferences); 
broadcasting, by the blockchain, the remittance request instruction to the remittance processing members ([0087], lines 15-16, the authorization routing preferences and settlement routing preferences that may be stored on a blockchain),
instructing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction ([0087], lines 16-18, routing of authorization and/or transaction settlement to certain nodes – see also [0088], lines 9-13 – which then process data received. The ability to perform processing in parallel by each node that receives data on the ledger is inherent in a blockchain. Johnsrud, at [0091], lines 11-12, discloses the increased speed of a transaction approval on a blockchain, where it can be “in real-time or near real-time.”);
receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members (see [0090]-[0091], communicating validation results from validating nodes back to the blockchain), and 
broadcasting the remittance processing results to the remittance processing members (see [0090]-[0091], communicating validation results from validating nodes back to blockchain, including to the original requestor or all nodes in the blockchain), 
allowing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance to a beneficiary according to the remittance processing results ([0090]-[0091], communicating validation results from validating nodes back to blockchain, including to the original requestor or all nodes in the blockchain for approval of a transaction, allowing a beneficiary bank node to remit a payment).

Further regarding independent claim 12, JOHNSRUD additionally discloses a remittance processing program that is a part of the remittance processing system, performing the same method as in claim 4. JOHNSRUD, [0112]-[0114], describes a computer program product performing the method described above and its associated dependencies below.

Regarding claims 5 and 13, JOHNSRUD discloses the limitations of claims 4 and 12, respectively. JOHNSRUD further discloses (of claim 5, like claim 13):
wherein the5 Docket No. C6143-018remittance request instruction comprises a remittance digital contract, and the step of parsing, by the blockchain, the remittance request instruction, and determining from the remittance processing members the plurality of second remittance processing members that are to process the remittance request instruction, comprises:
parsing, by the blockchain, the remittance request instruction to obtain the remittance digital contract; and 
determining, by the blockchain, from the remittance processing members the plurality of second remittance processing members that are to process the remittance request instruction, based on the remittance digital contract.

This claim repeats the parsing and determining steps from claim 4 and further limits the parsing of the remittance request instruction to be parsed to obtain a remittance digital contract (i.e., a smart contract). The contents of this smart contract, i.e., logic, rules, parameters, etc., are used in the determining step (i.e., the determining step is “based on” the rules of the smart contract). The remittance digital contract (shown underlined above) is the 

Regarding claims 8-9 and 16, JOHNSRUD discloses the limitations of claims 4, 5, and 12. JOHNSRUD further discloses (of claim 8, depending from claim 4; of claim 9, depending from claim 5; and of claim 16, depending from claim 12):
wherein the remittance processing members access the blockchain via respective front-end systems, 
and the step of sending, by the first remittance processing member in the remittance processing members, the remittance request instruction to the blockchain, comprises: 
sending, by the first remittance processing member in the remittance processing members, the remittance request instruction to the blockchain via a first front-end system; 
and the step of broadcasting, by the blockchain, the remittance request instruction to the remittance processing members, instructing the plurality of second remittance processing members to perform the processing in parallel according to the remittance request instruction, comprises: 
broadcasting, by the blockchain, the remittance request instruction to the respective front-end systems of the remittance processing members, 
instructing the plurality of second remittance processing members to perform the processing in parallel through a plurality of corresponding second front-end systems according to the remittance request instruction; 
and the step of receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, instructing the beneficiary bank in the plurality of second remittance processing members to transfer the remittance to the beneficiary according to the remittance processing results, comprises: 
receiving, by the blockchain, the remittance processing results sent by the plurality of corresponding second front-end systems, and broadcasting the remittance processing results to the respective front-end systems of the remittance processing members, 
instructing the beneficiary bank in the plurality of second remittance processing members to transfer the remittance to the beneficiary according to the remittance processing results.

This claim repeats the bulk of the method steps from claim 4 (and claim 12) that concern the interface to the blockchain, and further limits sending of the remittance request instruction, broadcasting the remittance request instruction, instructing processing in parallel, receiving remittance processing results, and instructing the beneficiary bank to transfer a remittance to the beneficiary by merely adding the additional elements of respective front-end systems of the remittance processing members, a first front-end system of the first remittance processing member, and a plurality of corresponding front-end systems of the second underlined above). This limitation merely adds detail to the interface between a processing member of the blockchain and the blockchain itself, but it does not add any additional steps performed by these elements, nor do the elements affect the performance of the existing steps. Applicant’s Specification at [045] generally defines a front-end system as “an intermediate service exchange platform that can perform message conversion, message encryption/decryption processing, communications protocol conversion, and transfer-in or transfer-out of communication messages through the routing function on this platform.” None of these steps are particularly recited in the claim and are only generically recited in the specification.
JOHNSRUD discloses detail of the financial institution systems 400 of FIG. 4 having a front-end including a “memory device 450 [that] includes, but is not limited to, a network server application 460, a customer account data repository 480 … a mobile banking application 490 which includes a block chain interface 492, a mobile web server application 493, a downloadable distributed ledger application 494 …” JOHNSRUD, [0069], lines 9-16.

Further regarding claim 16, JOHNSRUD further discloses, “the computer-executable program code of the network server application 470, the authentication application 460, or the mobile banking application 490 may instruct the processing device 420 to perform certain logic, data-processing, and data-storing functions of the financial institution system(s) 400 …, as well as communication functions of the financial institution system(s) 400.” JOHNSRUD, [0069], lines 17-24.
Claim Rejections - 35 USC § 103
The following references are cited in this section:
JOHNSRUD, et al. (US 2017/0243177 A1)
HONEY, et al. (US 2019/0378137 A1)
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7, 10-11, and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over JOHNSRUD in view of Honey, et al. (U.S. Patent Appl. Pub. No. 2019/0378137 A1) (hereinafter, “HONEY”).
Regarding claims 6 and 14, JOHNSRUD discloses the limitations of claim 5 (and 12). JOHNSRUD further discloses (of claim 6):
wherein the remittance digital contract comprises at least a bank account number of a remitter, a name of the beneficiary, a bank account number of the beneficiary, a remittance route, and a remittance amount (JOHNSRUD, [0083], lines 5-7, transaction record of a payment transaction comprising a payor, a payee, and an amount; lines 11-12, one or more preferences associated with the payee of the transaction data, wherein [0084], lines 1-2, the preferences include a settlement routing preference. And, [0085], embodiments may also include an authorization routing preference. [0087], lines 7-8, other information about the transaction may be included. [0033], lines 17-20, the payor and payee can be identified by name or other identifying data. As previously discussed, these parameters and routing rules can be stored in a blockchain as a smart contract, i.e., as a remittance digital contract.), 
and the remittance processing method further comprises, subsequent to the step of parsing, by the blockchain, the remittance request instruction to obtain the remittance digital contract (JOHNSRUD discloses the parsing step to obtain a remittance digital contract in claim 5. See § 102 rejection for claim 5.), 
checking, by the blockchain, whether the remittance route filled in the remittance digital contract is straight-through, based on a preset remittance route parameter (JOHNSRUD, [0083], lines 12-14, “route[s] at least one of the process authorization and transaction settlement based on the accessed one or more preferences.” At [0083], lines 2-11, Johnsrud further discloses routing through one or more network nodes, which may “intentionally not include” one or more network nodes. In other words, JOHNSRUD checks on the availability of network nodes for routing based on payor preference and pre-set priorities in the blockchain rules. As previously discussed in the Claim Interpretation of the non-final Office action and as confirmed ; 
and modifying, by the blockchain, the remittance route according to the preset remittance route parameter when the remittance route is not straight-through, to until the remittance route is straight-through (The preferences in JOHNSUD, [0087], lines 15-16, stored on the blockchain, [0087], lines 16-18, are used for routing, and [0088], lines 10-13, “the system, using the settlement routing preferences, eliminates certain nodes and/or adds certain nodes to the payment settlement route based on implicit rules and/or explicit node identities as specified by the preferences.” Further, in JOHNSRUD, [0088], lines 14-17, “the system, using the settlement routing preferences, determines a hierarchy of network nodes indicating priorities of preference for routing settlements among available options,” and [0088], line 18, a first priority network node is selected if available. One of the options, preferences, availabilities, and/or priorities can be “straight-through,” as would be understood by a person having ordinary skill in the art before the effective filing date of the present invention.), 
sending, by the blockchain, a check result to the first remittance processing member (JOHNSRUD discloses various options for communicating between nodes to notify the originating/issuing/remitting bank, i.e., the first remittance processing member, of validation results when routing transactions. For example, see [0090], lines 16-21, and [0093], where “logic and/or rules may only be changed by the originating node” that sets the logic/rules on behalf of the payor “to ensure the validity of a transaction.”), 
instructing the first remittance processing member to freeze in an account of the remitter a first amount corresponding to the remittance amount according to the check result. 

As to the last limitation of the claim (the “instructing” step), JOHNSRUD further discloses denying a transaction if validation through selected nodes does not check out, per [0090], lines 19-21, but does not explicitly disclose freezing in an account of the remitter an amount corresponding to the remittance amount according to the check result. HONEY discloses instructing the first remittance processing member to freeze in an account of the remitter a first amount corresponding to the remittance amount according to the check result. First, the Examiner notes that a financial account hold or freeze of a transaction amount while a transaction is pending has been traditionally known in the art. HONEY validates this in [0060]-[0061] and further discloses a consumer-driven hold determined by rules set by the consumer, akin to the payor’s routing preferences in JOHNSRUD, which allows the consumer to ensure that a payment is not transferred to a remitter (thus, not debiting the consumer’s account) until the consumer-driven rules are satisfied. See, e.g., HONEY, [0064], lines 1-9. 
The present invention instructs a freeze until a transaction occurs according to a remitter’s request. HONEY also discloses a freeze until a transaction occurs according to a remitter’s request. A person having ordinary skill in the art before the effective filing date of the present invention would be motivated to combine JOHNSRUD’s transaction routing methods with HONEY’s account/amount freeze in order to provide more control for the remitter of a remittance leaving the remitter’s account when a certain routing is not available according to the remitter’s request. This feature would provide an additional desirable service to the consumer, per HONEY, [0062], lines 3-5, and would give the consumer more choice, per JOHNSRUD, for example, in [0096], lines 10-13. For the reasons set forth above, it would have 

Regarding claim 7, which depends from claim 6 disclosed by JOHNSRUD in view of HONEY, and is of the same scope as claim 2, JOHNSRUD further discloses the limitations of claim 7 as stated for the § 102 rejection of claim 2. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to freeze the remittance amount, as disclosed in HONEY (see claim 6 discussion above), until the modified route is determined to be straight-through in order for the remittance processing to occur by the selected node(s), and until passing remittance processing results are reported, in order for the remittance to be able to occur from the beneficiary bank to the beneficiary. As previously stated, a hold or freeze of a transaction amount while a transaction is pending (for example, as these types of checks and processing activities are occurring) has been traditionally known in the art well before the effective filing date of the present invention, as disclosed in HONEY at [0060]-[0061].

Regarding claim 10, which depends from claim 6 disclosed by JOHNSRUD in view of HONEY, and is of the same scope as claim 8, JOHNSRUD further discloses the limitations of claim 10 as stated for the § 102 rejection of claim 8. 
As discussed in the § 102 rejection of claim 8, the additional front-end systems in claim 10 of the present invention do not add any additional steps performed by these elements, nor 
A person having ordinary skill in the art would appreciate these steps being performed while utilizing a front-end system by the participating nodes of the blockchain, because such a front-end system may offer capabilities for accessing customer account data and performing route checks through a front-end subsystem handing such (as disclosed in JOHNSRUD, [0069], lines 9-16), allowing access to freeze an amount in a customer account until a customer’s preferred route is arrived at (as disclosed in HONEY, generally at [0062]-[0064]). A person having ordinary skill in the art would desire to utilize a front-end system of the first remittance processing member node for the direct access and control of customer data at that node, for example.

Regarding claim 11, which depends from claim 7 disclosed by JOHNSRUD in view of HONEY, and is of the same scope as claim 8, JOHNSRUD further discloses the limitations of claim 11 as stated for the § 102 rejection of claim 8. 
As discussed in the § 102 rejection of claim 8, the additional front-end systems in claim 11 of the present invention do not add any additional steps performed by these elements, nor do the elements affect the performance of the existing steps. Claim 11 merely adds on to claim 7 the idea of a front-end system that offers no substantially practical addition to the claims as recited. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention that a check of the remittance processing results could be performed before allowing the remittance, and after modifying a route to arrive at a “straight-through” route (as disclosed in JOHNSRUD; see claim 6 above), and to freeze the remittance amount in the remitter’s account until such a route is arrived at (as disclosed in HONEY, generally at [0062]-[0064]), all performed while utilizing a front-end system by the participating nodes of the blockchain, because such a front-end system may offer capabilities for accessing customer account data and performing route and processing checks through a front-end subsystem handing such (as disclosed in JOHNSRUD, [0069], lines 9-16), allowing access to freeze an amount in a customer account until a customer’s preferred route is arrived at and all processing validations are complete (as disclosed in HONEY, generally at [0062]-[0064]). A person having ordinary skill in the art would desire to utilize a front-end system of the first remittance processing member node for the direct access and control of customer data at that node and for the analysis of processing results that would inform the control, for example.

Regarding claim 15, which depends from claim 14 disclosed by JOHNSRUD in view of HONEY, and which has the same scope of claim 2, JOHNSRUD discloses the limitations of claim 
A person having ordinary skill in the art before the effective filing date of the present invention would be motivated to combine JOHNSRUD’s transaction routing methods and remittance processing validation checks with Honey’s account/amount freeze in order to provide more control for the remitter of a remittance leaving the remitter’s account when a certain routing is not available according to the remitter’s request or a validating node indicates a failed validation. This feature would provide an additional desirable service to the consumer, per HONEY, [0062], lines 3-5, and would give the consumer more choice, per JOHNSRUD, for example, in [0096], lines 10-13. Additionally, a hold or freeze of a transaction amount while a transaction is pending (for example, as these types of checks and processing activities are occurring) has been traditionally known in the art well before the effective filing date of the present invention, as disclosed in HONEY at [0060]-[0061], and would thus have been obvious to a person having ordinary skill in the art.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant's arguments filed April 19, 2021 in reply to the first action on the merits mailed January 25, 2021 have been fully considered. 

Regarding Applicant’s Reply to Specification Objections
In the first action on the merits mailed January 25, 2021, the Specification was objected to for informalities. The Applicant has amended the Specification to correct the informalities, which the Examiner has reconsidered. The objections have thus been withdrawn.

Regarding Applicant’s Reply to Claim Objections
In the first action on the merits mailed January 25, 2021, claims 2, 4, 6, 7, and 12-16 were objected to for informalities. The Applicant has amended the claims to correct the informalities, which the Examiner has reconsidered. The objections have thus been withdrawn for these particular informalities. However, the Examiner has further objected to claim 1 in this Office action. See “Claim Objections” section above.

Regarding Applicant’s Reply to Examiner’s Claim Interpretation
The Applicant has amended claims 1-2, 4, 6-12, and 14-16 to address the Examiner’s claim interpretation considering the use of the word “allowing” in positively-recited method steps and system limitations. Applicant has amended the claims to substitute the recitation of “allowing” with “instructing,” which the Examiner has reconsidered. As a courtesy, the 

Regarding Applicant’s Reply to Claim Rejections under 35 U.S.C. § 112
The Applicant has amended claims 5-11 and 14-16 in response to the Examiner’s claim rejections under 35 U.S.C. § 112(b) for indefiniteness in the first action on the merits. The Examiner has reconsidered the amended claims and withdraws the particular rejections made. 
However, the Examiner further rejects claim 1 and its dependent claims 2-3 for indefiniteness under 35 U.S.C. § 112(b). See “Claim Rejections - 35 USC § 112” section above. 
The Examiner acknowledges the Applicant’s definition of “straight-through” regarding claims 6 and 14 and has examined the claims in consideration of this definition.

Rejections under 35 U.S.C. § 101
Applicant's arguments filed April 19, 2021 in reply to the rejections under 35 U.S.C. § 101 in the first action on the merits have been fully considered but are not persuasive.
The Examiner has reconsidered the claim amendments and Applicant’s arguments with particular regard to amended claim 1, from which claims 2 and 3 depend. The Examiner notes that Applicant has not amended claims 4-16 to address the rejections under 35 U.S.C. § 101 in the first action on the merits. The Examiner further notes that the § 101 rejections in the first action on the merits were based on claim 4, from which claims 5-11 depend, and the rejections were additionally applied to claims 1-3 and 12-16 before amendments were made accompanying Applicant’s Reply of April 19, 2021. The Examiner’s rejections under 35 U.S.C. § 
The Examiner further notes that the Applicant quotes what appears to be an intended amendment to claim 1 on page 14 of Applicant’s Reply. In that quoted claim language, Applicant includes the bolded recitation of “all remittance processing members are respectively linked to the blockchain” in the preamble to claim 1. However, this clause does not appear in the claim 1 amendments filed April 19, 2021, so it has not been considered with the consideration of the claim amendments, and the corresponding arguments have not been considered.
The Examiner has considered the claim 1 amendments under the § 101 Alice test. First, regarding the addition of “computer-implemented” in the preamble for further describing the remittance processing method, and further with regard to the addition of “a memory with computer-readable program code stored thereon, and a processor operatively coupled to the memory and the blockchain, wherein the processor is configured to execute the computer-readable program code” the Examiner finds that these amendments do not transform the abstract idea into significantly more to integrate the exception into a practical application, as argued by the Applicant in Applicant’s Reply, p. 15. The Applicant quotes the 2019 PEG on p. 15 of Applicant’s Reply but does not address how these claim amendments apply to the quoted PEG guidance. The Examiner has updated the § 101 analysis with regard to these claim amendments and explains how these claim amendments do not transform the abstract idea 
Second, regarding the addition of the wherein clause at the end of claim 1 to add details as to the parallel processing performed by the second remittance processing members, the Applicant is not persuasive as to these limitations adding anything more to integrate the abstract idea into a practical application. On page 16 of Applicant’s Reply, Applicant states “that the recited features of the amended claim 1 as to how specifically the second remittance processing members are processing in a remittance transfer, are providing enough details.” The Examiner disagrees. The wherein clause added to the claim does not provide positively recited steps and thus are not deemed to be part of the processing of the original claim steps. The amendment provides descriptive material to further define the second remittance processing members by naming them as specific banks or financial institutions and further naming the specific types of processing that they are to perform in parallel, but these descriptions do nothing to integrate the original abstract claim language into a practical application, for the reasons provided in the updated § 101 analysis (see the “Claim Rejections - 35 USC § 101” section above). The additional details of the claim 1 amendments are themselves abstract ideas of organizing human commercial activity.
In Applicant’s arguments on page 16, Applicant further states that the claim amendments integrate the exception into a practical application because “claim 1 is directed to a method, that using data storage and decentralization of blockchain, of remittance processing where the some remittance processing members respectively linked with the blockchain are able to process their corresponding processing in parallel, without waiting for their respective sic) to a technology improvement, rather than monopolizing any of the steps …” (Applicant’s emphasis applied.) The Examiner disagrees because, although the Examiner does not state that claim 1 would monopolize the particular process, claim 1 as particularly recited does not ground the steps as a technological improvement, not to blockchain technology or any computer technology. Claim 1 merely applies blockchain and generic computers to the steps to affect an increase in speed, which does not in itself integrate the abstract idea into a practical application, as explained in the “Claim Rejections - 35 USC § 101” section above. Even if the Applicant argues that the claims are an improvement to remittance technology (i.e., how humans and financial institutions carry out remittance), the improvement to an abstract idea, even for increased speed, is still an abstract idea. As stated in the § 101 analysis, generic blockchain technology or generic computer technology is not necessary for speed increase, which is merely a benefit of the claims “applying” the technology to the abstract steps. “The courts have also identified limitations that did not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); …
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).” 

For at least these reasons, the Examiner maintains the rejections of claims 1-16 under 35 U.S.C. § 101.

Rejections under 35 U.S.C. § 102
Applicant's arguments filed April 19, 2021 in reply to the Rejections under 35 U.S.C. § 102 in the first action on the merits have been fully considered but are not persuasive.
In the first action on the merits, the Examiner rejected claims 1-5, 8, 9, 12, 13, and 16 under 35 U.S.C. § 102(a)(2) as being anticipated by Johnsrud et al. (US 2017/0243177 A1). The Applicant has traversed this rejection.
In its traversal, the Applicant argues that Johnsrud does not disclose each and every element set forth in the claims, initially arguing amended claim 1 (the amendments of which were not considered in the first action on the merits). In this Office action (see the “Claim Rejections - 35 USC § 102” section above), the Examiner has shown that Johnsrud discloses the claim amendments, not including the Applicant’s misquoted claim 1 preamble words “all remittance processing members are respectively linked to the blockchain,” a phrase that is not 
The Applicant additionally points to the claim 1 limitation “instructing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction” and argues that Johnsrud’s disclosure of a blockchain providing for “routing of process authorization and settlement based on specific parameters, where distributed ledger in the blockchain is to choose one or more preferences based on which the routing of process authorization and settlement are determined” (Applicant’s emphasis applied) does not disclose this limitation. Applicant’s Reply, pp. 18-19. Applicant further states on p. 19 of Applicant’s Reply, in an attempt to distinguish Johnsrud with the present application, that “the preference in Johnsrud is a route that the ledger will choose at an option amount a plurality of alternative options. Rather, in the present application, the selection of the second remittance processing members, is rather fixed.” 
First, in both Johnsrud and the present application, the original preference is in the instruction (i.e., no remittance is going to happen unless a payor puts their preference for remittance into an instruction). Both Johnsrud and the present application then use the blockchain to determine how to route the remittance according to the instruction. That further information may be obtained from the blockchain to affect the routing does not negate that Johnsrud discloses the basis for the routing as the original instruction. 
Second, even though Applicant states that “the selection of the second remittance processing members, is rather fixed,” the Applicant ignores that its own Specification discloses (and claims recite) a remittance contract that lies on top of the blockchain. This remittance 
Third, Applicant stating that “in the present application, the selection of the second remittance processing members, is rather fixed” does not help Applicant’s argument because this feature of the second remittance processing members being “fixed” is not recited in Applicant’s claims. Thus, it is not persuasive to state that “[d]iscussing any preference is meaningless, as once the remittance is determined, the second remittance members … is determined by parsing.” Under the broadest reasonable interpretation standard, it has been shown that Johnsrud also discloses processing, or parsing, or determining routing based on the instruction, like the present application. 
Fourth, that Johnsrud may provide more options for routing, including an issuing bank’s preferences, as Applicant points out on p. 19 of Applicant’s Reply, does not negate that Johnsrud discloses “determining a plurality of second remittance processing members that are to process the remittance request instruction” as recited by claim 1. Johnsrud does not limit its disclosure to the options cited by Applicant to the exclusion of “determining a plurality of second remittance processing members that are to process the remittance request 
Further, adding descriptive details of the second remittance processing members “including correspondent bank, multi-currency clearing system, the correspondent bank of the beneficiary bank, and the beneficiary bank” fails to distinguish Johnsrud’s disclosure of the same in more generalized terms, that is, as “financial institution systems” and “other financial institution systems.” Johnsrud discloses multiple types of financial institutions acting on a blockchain and is not required to specifically name them as the same names assigned by the present application for a § 102 rejection to be appropriate. 
Lastly, Applicant states that “Johnsrud provides little trace of detailed processing regarding to the nodes.” Applicant’s Reply, p. 19. The Examiner has shown that the amendments adding details of what processing each entity may perform in parallel does not add patentable weight to the claim because these limitations are not positively recited as part of the method and merely recite intended operation of the second remittance processing members. That Johnsrud discloses processing by the “financial institution systems” and “other financial institution systems” is enough to anticipate these limitations. Regarding the parallel processing of such, the fact that the processing is on a blockchain in Johnsrud teaches parallel processing by these entities as different nodes on the blockchain, because a known and basic feature of a blockchain is that each node can be reached on a network and process the instructions directed to it regardless of what other nodes are doing, absent perhaps a smart 
The Examiner notes that the amendments discussed above have not been made to independent claims 4 or 12. Thus, the § 102 rejections of claims 4-5, 8-9, 12-13, and 16 as anticipated by Johnsrud stand from the first action on the merits. With regard to Applicant’s arguments distinguishing Johnsrud and the present invention for the original claim language, the above also applies to claims 4-5, 8-9, 12-13, and 16. 
The Examiner further notes that, on page 20 of Applicant’s Reply, the Applicant appears to be confusing claim 4 as a dependent claim depending from claim 1, when it is in fact an independent claim. 
The Applicant does not specifically traverse any § 102 rejections of the dependent claims.
For at least these reasons, the Examiner maintains the rejection under 35 U.S.C. § 102(a)(2) of claims 1-5, 8-9, 12-13, and 16.

Rejections under 35 U.S.C. § 103
Applicant's arguments filed April 19, 2021 in reply to the Rejections under 35 U.S.C. § 103 in the first action on the merits have been fully considered but are not persuasive.
In the first action on the merits, the Examiner rejected claims 6-7, 10-11, and 14-15 under 35 U.S.C. § 103 as being unpatentable over Johnsrud in view of Honey et al. (US 2019/0378137 A1). The Applicant has traversed this rejection.
The Examiner notes that, on page 20 of Applicant’s Reply, the Applicant appears to be confusing claim 4 as a dependent claim depending from claim 1, when it is in fact an independent claim from which claims 6-7 and 10-11 depend. The Applicant discusses the deficiencies with respect to claims 1 and 12, referencing Applicant’s arguments to the § 102 rejections, but the Applicant does not refer to claim 4 from which the applicable claims 6-7 and 10-11 depend for this section.
Further, the Applicant states on page 20 of the Applicant’s Reply that “Honey was not applied in a manner that attempted to make up for the above-identified deficiencies.” Because the above-identified deficiencies are not completely applicable to claim 4, the Examiner cannot determine that the Applicant is applying its arguments to claims 6-7 and 10-11. Applicant states that “Honey is completely free of the aforementioned limitations as recited in claim 1,” but claims 6-7, 10-11, and 14-15 that are further rejected in view of Honey do not apply to claim 1’s limitations insofar as they may overcome any rejection due to the amendments of claim 1 that were not made additionally to claims 4 and 12, upon which claims 6-7, 10-11, and 14-15 respectively depend. For these reasons, and also because claims 4 and 12 continue to be rejected under 35 U.S.C. § 102(a)(2) as anticipated by Johnsrud, the Applicant’s arguments in this section are moot.
Accordingly, the Examiner maintains the rejection of claims 6-7, 10-11, and 14-15 under 35 U.S.C. § 103 as being unpatentable over Johnsrud in view of Honey.

Conclusion
The following prior art made of record in this Office action (in addition to the art made of record in the first action on the merits) and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent Literature
Goldstein et al., US 2017/0148021 A1, discloses an apparatus and methods for providing secure transaction functionality to process transactions of various types, using different transaction processing entities, within a single processing flow.
Ortiz, US 2017/0330181 A1, discloses systems, devices, methods, and computer-readable media for the rapid and secure negotiation, authorization, execution, and confirmation of multi-party data processes, including payment transactions conducted between purchasers, merchants, and banks or other financial institutions.
McCann et al., US 2018/0189781 A1, discloses systems and methods for real-time approval and execution of data exchanges between computing systems using a blockchain ledger that tracks data exchanges involving an identified data type.
Dunjic et al., US 2018/0365670 A1, discloses systems and methods for real-time initiation, approval, and execution of data exchanges between computing systems based on selectively allocated parameters, e.g., for routing financial transactions for specific types of processing. 
McLaughlin et al., US 2019/0019169 A1, discloses a method and system for improved transaction processing using intelligent switching for multiple transaction types, and for routing transactions to an authorization system associated with a specific 
Doney et al., US 2020/0267020 A1, discloses a method, apparatus, and computer-readable medium for transaction management spanning multiple heterogeneous computing networks including payment networks, banking systems, ledgers, internal corporate accounting systems, and exchanges.
Foreign Patent Literature
Ortiz, WO 2018/010009 A1, discloses systems, devices, methods, and computer-readable media for the rapid and secure negotiation, authorization, execution, and confirmation of multi-party data processes, including payment transactions conducted between purchasers, merchants, and banks or other financial institutions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LISA M SCHREIHART whose telephone number is 571-270-7039.  The Examiner can normally be reached on M-F 8:00 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICK MCATEE can be reached at 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.